Citation Nr: 1635789	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  07-25 113	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for low back syndrome, lumbar myositis, currently evaluated as 40 percent disabling, on an extraschedular basis under 38 C.F.R. § 3.321. 

2.  Entitlement to a total disability rating based on individual unemployabity due to service-connected disabilities (TDIU) (to include on an extraschedular basis for the period prior to May 6, 2012).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1952 to July 1958. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  By that rating action, the RO continued a 40 percent disability rating assigned to the service-connected low back disability. 

The Veteran requested a Board hearing in his August 2007 VA Form 9.  However, in a subsequent communication received in November 2010, he withdrew this request.  38 C.F.R. § 20.704 (e) (2015).  Thus, his hearing request is deemed withdrawn.  

In May 2015, the Board denied the Veteran's claim for an increased disability rating in excess of 40 percent for the service-connected low back disability.  The Veteran appealed the Board's May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated the Board's May 2015 decision and remanded the matter to the Board for action consistent with a Joint Motion for Remand (JMR) between the Veteran's counsel and counsel for the Secretary of Veterans Affairs (hereinafter "Parties").  The Parties to the JMR found that in denying the claim for an increased disability rating in excess of 40 percent for the service-connected low back disability in May 2015, the Board had erred in three areas:  (i) the Board had failed to provide adequate reasons and bases for its decision not to refer the claim for extraschedular consideration; (ii) failed to address entitlement to TDIU; and, (iii) failed to address entitlement to SMC based on the need for regular aid and attendance of another person.  (The Parties did not take issue with the propriety of an increased rating in excess of 40 percent for the service-connected low back disability on a schedular basis). 

In February 2016, the Veteran appointed Robert V. Chisholm, Attorney at law, to represent him in the current appeal.  (See VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated in March 2016).  In March 2016, the Veteran, through his attorney, submitted additional evidence in support of his appeal, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  A remand is required, however, for reasons that are discussed in the remand section following the Introduction. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, in the January 2016 JMR, the Parties found that in denying the claim for an increased disability rating in excess of 40 percent for a low back disability in its May 2015 decision, the Board had erred in three areas:  the Board (i) failed to provide adequate reasons and bases for its decision not to refer the claim for extraschedular consideration; (ii) failed to address entitlement to TDIU; and, (iii) failed to address entitlement to SMC based on the need for regular aid and attendance of another person.  The Board will discuss each reason for the Court's vacatur separately below.

i) Denial of Referral for Extraschedular Consideration 

In its May 2015 decision, the Board found that referral of the claim for an increased disability rating in excess of 40 percent for the service-connected low back disability for extraschedular consideration was not warranted.  The Board concluded that there was no showing of marked interference with the Veteran's employment because VA examiners had unanimously agreed that he was able to work in a light administrative capacity.  (See Board's May 2015 decision at page (pg.) 10 and January 2016 JMR at pg. 2).  

The Parties found the Board's decision not to refer the claim for an increased rating in excess of 40 percent for the service-connected low back disability for extraschedular consideration deficient for several reasons.  First, the Parties found that the Board had failed to discuss the fact that the Veteran had used a cane to ambulate, and failed to explain why referral was not warranted given that the use of a cane was not contemplated in the rating schedule.  Second, the Parties determined that the Board had conflated the requirements for an extraschedular rating and TDIU analysis when it concluded that the Veteran was able to work in a light duty administrative job.  Finally, because the Veteran had other service-connected disabilities (i.e., mood disorder, tinnitus, hearing loss, and radiculopathy of both lower extremities), the Parties found that the Board had erred when it did not discuss the collective impact, if any, of his service-connected disabilities in determining that referral of extraschedular consideration was unwarranted in light of the Court's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (finding that "3.321(b)(1) performs a gap-filling function [and] accounts for situations in which a veteran's overall disability picture presents something less than total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented").  

The Board is statutorily precluded from assigning extraschedular ratings in the first instance; thus, it is obligated to remand the case to the AOJ for referral to designated VA officials.  38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 377 (1996).  Accordingly, on remand, the Board will refer the issue of entitlement to an increased disability rating for the service-connected residuals low back disability in excess of 40 percent for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) and the Court's January 2016 Order.


ii) Failure to address TDIU claim

In its May 2015 decision, the Board did not address the issue of entitlement to TDIU.  In the January 2016 JMR, the Parties argued that the Board had erred when it did not address whether the Veteran was entitled to TDIU despite that the issue had been previously raised and adjudicated by the RO in a September 2014 rating action.  As noted by the Parties, the increased rating claim for the service-connected low back disability includes the issue of entitlement to TDIU.  (See JMR at pg. 4, quoting Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (a request for TDIU is not a separate claim for benefits but part of a claim for increased compensation).  

In response to the Parties' January 2016 JMR, the Veteran's counsel submitted a May 2016 report, prepared by D. M., Jr., M. D., J. D.  Based on Dr. D. M., Jr.'s training, experience, interview of the veteran, and thorough review of the relevant record, it was his medical opinion that it was at least as likely as not that the Veteran was unable to secure and follow gainful employment as of March 1981 because of his service-connected thoracolumbar disability.  Dr. D. M., Jr. reasoned that the post-service employment injury that the Veteran had sustained to his thoracolumbar spine in March 1981 was a permanent aggravation of his service-connected injury.  Dr. D. M., Jr. opined that because of the 1981 injury, the Veteran was unable to return to his previous employment at the United States Postal Service.  Dr. D. M., Jr. was unable to provide the proportion of the percentage of individual disability between the service-connected low back injury and the March 1981 employment injury.  (See Dr. D. M. Jr.'s May 2016 report at pages (pgs.) 11, 13).  The Board notes that Dr. D. M.'s Jr's favorable opinion is in stark contrast with an August 2007 VA examiner's opinion.  In that opinion, the VA examiner concluded that the Veteran was no longer able to perform his previous employment as a mail carrier, but was able to perform light duty administrative work that did not require pushing, pulling, lifting, carrying objects and prolonged sitting and standing.  (See August 2007 VA examination report).  

The law provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where a veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  The Board notes that the Court has held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994); see also Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (finding that "§ 3.321(b)(1) performs a gap-filling function [and] accounts for situations in which a veteran's overall disability picture presents something less that total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented").

Although the Board may not assign an extraschedular rating in the first instance, it may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision). 

The Veteran is service connected for a low back disability (40 percent disabling); left and right lower extremity radiculopathy (each extremity evaluated as 20 percent disabling); bilateral hearing loss (10 percent disabling); tinnitus (10 percent disabling); and, mood disorder (10 percent disabling)).  His total service-connected disability rating is 50 percent from January 23, 2007; 60 percent from April 12, 2011; and 70 percent, to include application of the bilateral factor, from May 16, 2012.  Although the Veteran has more than one (1) service-connected disability, to include his low back disability rated at 40 percent, his combined rating was not 70 percent until May 16, 2012; thus, he did not met the schedular criteria for TDIU prior to that date.  38 C.F.R. § 4.16 (a)(b).  In light of Dr. D. M. Jr.'s favorable May 2016 opinion, the evidence weighs in favor of referral of the Veteran's claim of entitlement to TDIU to the Director, Compensation Service, under 38 C.F.R. § 4.16(b) (2015), for the period prior to May 16, 2012.

The Board finds, however, that the issue on appeal involves complex medical matters involving the degree of occupational impairment due to the service-connected disabilities rather than nonservice-connected disabilities and conflicting private and VA medical opinions.  Prior to referring the claim to the Director, Compensation Service, for the period prior to May 16, 2012, and in view of Johnson and the conflicting VA and private medical opinions of record, the Board finds that the record should be referred to a VA clinician for comment on the combined effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment for which he would be otherwise qualified.  

iii) Failure to address SMC claim

Finally, the Parties agreed that the Board had erred in failing to address a claim for SMC based on the need for the regular aid and attendance of another person in light of medical evidence of record reflecting that the Veteran was severely limited in his ability to dress or groom himself; was moderately affected in areas of bathing; and, needed the assistance of his son and daughter to perform activities of daily living because of his low back disability.  (See August 2007 VA examination report and March 2016 report, prepared by Dr. D. M., Jr.). 

Accordingly, the Board finds that the issue of entitlement to SMC based on the need for aid and attendance of another person is reasonably raised by the record.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (holding the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).  To date, that issue has not been developed by the RO.  Accordingly, on remand, the AOJ should undertake all appropriate development and then adjudicate the Veteran's SMC claim.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, refer the Veteran's electronic record to an examiner for evaluation and comment on functional impairment caused solely by the service-connected disabilities (low back disability (40 percent disabling); left and right lower extremity radiculopathy( each extremity evaluated as 20 percent disabling); bilateral hearing loss (10 percent disabling); tinnitus (10 percent disabling); and, mood disorder (10 percent disabling) relative to the Veteran's ability to obtain and maintain substantially gainful employment for which he would otherwise be qualified at any time since August 2004.  Nonservice-connected disabilities and age should be neither considered nor mentioned.

The examiner should compare an August 2007 VA examiner's opinion that the Veteran's low back disability prevented him from working in his previously employment as a mail carrier, but that he was able to perform a light duty administrative position that did not require pushing, pulling, lifting, carrying objects, and prolonged standing and sitting with a May 2016 opinion prepared by Dr. D. M., Jr.  Dr. D. M., Jr. opined that it was at least as likely as not that the Veteran was unable to secure and follow gainful employment as of March 1981 because of his service-connected thoracolumbar disability.  

A complete rationale for any comments expressed should be included in the report.  The Veteran's electronic record and this Remand must be made available to the examiner and the results proffered must reference the complete review of the electronic record.

3.  After the requested development has been completed, refer the claims of entitlement to an increased rating for low back syndrome, lumbar myositis, and TDIU to the Director, Compensation Service, for extraschedular consideration.  In such submission to the Director, Compensation Service, the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the TDIU issue. 

4.  Undertake all appropriate development to adjudicate the Veteran's claim for SMC based on the need for aid and attendance of another person, to include providing him with notice regarding how to substantiate his claim.

5.  (re)adjudicate the claims  If any benefit sought on appeal is not granted in full, to include the claims of entitlement to TDIU and SMC based on the need for aid and attendance of another person, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Thereafter, return the matters to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

